                       THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

JERRY LEO GARDNER                                                                     PLAINTIFF

v.                                                     CIVIL CASE NO. 3:18-CV-112-NBB-RP


COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT

                                           JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding an application for disability insurance benefits and a period of

disability. The parties have consented to entry of final judgment by the United States

Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of

Appeals for the Fifth Circuit. The Court, having reviewed the record, the administrative

transcript, the briefs of the parties, and the applicable law; and having heard oral argument; and

for the reasons announced on the record at the conclusion of the parties’ oral argument in this

matter, finds as follows, to-wit:

       The Commissioner’s decision is not supported by substantial evidence. The plaintiff

suffered severe burns to his back in an incident that occurred on February 8, 2014. On

reconsideration of the initial denial of the plaintiff’s claim for benefits, the Commissioner on

December 4, 2014 determined the plaintiff was unable to work at that time, but the

Commissioner denied benefits on durational grounds based upon an RFC that the reviewing

physician opined would be effective as of April 1, 2015. Aside from the Commissioner’s

apparent miscalculation of the duration of the plaintiff’s disabling impairments, there is a lack of

substantial evidence -- medical or otherwise -- that the plaintiff’s condition improved between
December 4, 2014 and the time the ALJ rendered his decision on May 12, 2017.         As the ALJ

acknowledged, the plaintiff underwent a laser procedure on April 13, 2015 to reduce the scarring

on his back and to improve movement, indicating the plaintiff continued to experience

limitations from his impairments, yet there is a lack of medical evidence as to the extent of his

limitations at the time of or subsequent to that procedure. Given the Commissioner’s finding

that the plaintiff was unable to work as of December 4, 2014; given the evidence the plaintiff

continued to experience limitations from his impairments subsequent to that time; and given the

lack of medical evidence regarding the extent of the plaintiff’s subsequent limitations, there is

merit to the plaintiff’s argument that the ALJ failed to fully develop the record before denying

benefits. This case is remanded to the Social Security Administration for a de novo review of

the plaintiff’s application.

        This, the 7th day of March, 2019.

                                                       /s/ Roy Percy
                                                      UNITED STATES MAGISTRATE JUDGE
